{¶ 37} I respectfully dissent from the majority's analysis and disposition of this case.
 {¶ 38} The trial court denied appellant's motion to dismiss. Appellant asserts that he was immune under R.C. Chapter 2744.1 A decision denying the defense of sovereign immunity is subject to immediate appeal per statute. However, the majority goes beyond reviewing this limited issue and addresses the merits of appellee's complaint. Because the trial court overruled appellant's motion to dismiss and our review is necessarily limited to a determination of whether sovereign immunity applies, I believe that this court does not have jurisdiction at this time to decide the issue of whether appellee's complaint fails to state a claim. The trial court's failure to grant appellant's motion to dismiss for reasons other than sovereign immunity is not a final appealable order.
1 Immunity under R.C. Chapter 2744 is limited to claims for damages in a civil action for injury, death, or loss to person or property. Therefore, I find it inapplicable to an R.C.733.72 removal proceeding. *Page 291